Citation Nr: 1025745	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-17 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for left ear hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to September 
1970.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in St. Paul, Minnesota (RO).  

The case was remanded for further evidentiary development in 
October 2009.  That development has been completed, and the case 
is ready for final appellate consideration.  


FINDING OF FACT

The evidence shows that the Veteran's current left ear hearing 
loss was not first manifest during service or to a compensable 
degree within one year after his separation from service and is 
not related to service.  


CONCLUSION OF LAW

Left ear hearing loss was not incurred in, or aggravated by, 
active military service, and it may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The RO's August 2006 letter advised the Veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 
473.  

In addition, VA regulations provide that impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. 
§ 3.385.  

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records, as well as his identified VA and private medical 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
addition, the RO obtained a VA medical opinion concerning the 
etiology of the Veteran's current hearing loss.  This opinion was 
based upon a physical examination of the Veteran and a review of 
his claims file, and the examiner provided rationale for the 
conclusion reached.  The Board therefore concludes that 


the January 2010 medical opinion is adequate for evaluation 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).  Finally, there is no sign in the record 
that additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Subsequent to the October 2009 remand, a rating decision in 
February 2010 granted service connection for right ear hearing 
loss.  The record does not reflect that the Veteran has disagreed 
with either the rating or the effective date that was assigned 
for that disability.  Therefore, no issue concerning right ear 
hearing loss remains on appeal.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including sensorineural 
hearing loss, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient 


and relevant evidence and on what this evidence shows, or fails 
to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the Veteran).  

Historically, the Veteran served on active duty in the Army from 
January 1968 to September 1970.  His DD Form 214 lists his 
military occupational specialty as artillery surveyor.  The DD 
Form 214 also indicates that the Veteran served in Vietnam with 
the 23rd Artillery Group.  

The report of the Veteran's enlistment examination in January 
1968 shows the following pure tone thresholds:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
0
0
0
-
0
Left
0
0
0
-
5

Audiometric testing in June 1969 revealed the following pure tone 
thresholds:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
0
0
0
-
0
Left
0
0
0
-
0

At the time of the Veteran's separation examination in September 
1970, the following pure tone thresholds were recorded:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
15
-5
5
10
20
Left
10
5
10
15
10

The service treatment records do not contain any complaints 
concerning hearing loss.  

Private medical records include hearing test data beginning in 
February 1984.  They also indicate that the Veteran had 
"military service," "noisy hobbies," "firearms/guns."  
Audiometric testing in February 1984 revealed the following pure 
tone thresholds:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
15
10
20
35
80
Left
25
50
60
60
90

On a VA audiological evaluation in September 2006, pure tone 
thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
5
5
45
70
90
Left
0
10
40
65
75

Speech audiometry revealed speech discrimination ability of 92 
percent in each ear.  

Pursuant to the Board's October 2009 remand, another VA 
audiological evaluation was obtained in January 2010, including a 
medical opinion as to the etiology of any noted hearing loss.  
The following pure tone thresholds, in decibels, were recorded:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
5
5
50
80
95
Left
0
10
40
70
75

Speech audiometry revealed speech discrimination ability of 90 
percent in the right ear and of 94 percent in the left ear.  
The examiner opined that it was "not likely" that the hearing 
loss recorded for the Veteran's left ear was related to noise 
exposure during military service.  As rationale, the audiologist 
stated that the Veteran's separation audiogram was normal for the 
left ear and that there were no significant threshold shifts on 
that examination compared to the data recorded on his enlistment 
audiogram.  

As noted by the January 2010 VA examiner, the Veteran's current 
left ear hearing meets the criteria for hearing loss disability.  
See 38 C.F.R. § 3.385.  However, the hearing data recorded in 
service, including on the Veteran's separation examination, 
reflect normal hearing without a significant threshold shift from 
his service entrance examination.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Further, the audiometric data do not show that 
the Veteran's current hearing loss was first manifest to a 
compensable degree within one year following his separation from 
service.  Therefore, service connection for left ear hearing loss 
cannot be presumed.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.  

The Veteran has stated that following his daily exposure to 
artillery noise without hearing protection during service, he was 
not exposed to significant noise after service and that he wore 
hearing protection during the noises he was exposed to after 
service.  His statements are credible.  Nevertheless, the January 
2010 VA examiner specifically opined that it was "not likely" 
that the Veteran's left ear hearing loss resulted from noise 
exposure during service and provided rationale for that opinion.  
In so finding, the examiner considered the Veteran's statements, 
the audiogram results, and the medical evidence of record.  The 
opinion by the VA examiner regarding the etiology of the 
Veteran's left ear hearing loss outweighs the lay statements by 
the Veteran.  Further, there is no contrary medical opinion of 
record.  

Thus, the preponderance of the evidence is against the Veteran's 
claim for service connection.  As such, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for left ear hearing loss is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


